Exhibit 10.9

1997 LONG-TERM STOCK INCENTIVE PROGRAM

(As Modified for Recombination Pursuant to Capital Changes Provisions,

May 13, 1999 2-1 FON Stock Split,

January 14, 2000 2 -1 PCS Stock Split, August 7, 2000,

October 10, 2000, December 11, 2001, February 10, 2004, February 28, 2004,

October 11, 2004, August 12, 2005 and November 5, 2008 Amendments.)

Section 1. Purpose. The purposes of the Sprint Nextel 1997 Long-Term Stock
Incentive Program (the “Plan”) are to encourage Directors of Sprint Nextel
Corporation (the “Company”) and officers and selected key employees of the
Company and its Affiliates to acquire a proprietary and vested interest in the
growth and performance of the Company, to generate an increased incentive to
contribute to the Company’s future success and prosperity, thus enhancing the
value of the Company for the benefit of stockholders, and to enhance the ability
of the Company and its Affiliates to attract and retain individuals of
exceptional talent upon whom, in large measure, the sustained progress, growth
and profitability of the Company depends. The portion of any Award that would
provide for a “deferral of compensation” (as such term is defined under Code
Section 409A), but for the fact that such Award is earned and vested under the
Plan prior to January 1, 2005 (the “Grandfathered Award”), if any, shall be
governed by the terms of the Plan and applicable Award Agreement as in effect on
October 3, 2004, and as subsequently amended on October 11, 2004 and August 12,
2005. Amendments made effective October 11, 2004 and August 12, 2005 did not
result in a material modification of the Plan as in effect on October 3, 2004.
Nothing in this amended Plan document shall affect deferred amounts under the
Plan that were earned and vested prior to January 1, 2005. It is intended that
Grandfathered Awards be grandfathered from the application of Code Section 409A.
The determination of whether a portion of an Award is earned and vested under
the Plan prior to January 1, 2005 shall be made in accordance with Code
Section 409A and the guidance and Treasury regulations issued thereunder. The
portion of any Award that provides for a “deferral of compensation” (as such
term is defined under Code Section 409A) that is earned and vested under the
Plan after December 31, 2004 (the “Non-Grandfathered Award”) shall be subject to
the application of Code Section 409A and the guidance and Treasury regulations
issued thereunder, to the extent applicable.

Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

(a) “Affiliate” shall mean (i) any Person that directly, or through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company or (ii) any entity in which the Company has a significant equity
interest, as determined by the Committee.

(b) “Award” shall mean any Option, Restricted Stock Award, Performance Share,
Performance Unit, Dividend Equivalent, Other Stock Unit Award, or any other
right, interest, or option relating to Shares granted pursuant to the provisions
of the Plan.



--------------------------------------------------------------------------------

(c) “Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted hereunder and signed by both
the Company and the Participant.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(f) “Committee” means the Compensation Committee of the Board, composed of not
less than two directors each of whom is a Non-Employee Director.

(g) “Company” shall mean Sprint Nextel Corporation.

(h) “Dividend Equivalent” shall mean any right granted pursuant to Section 14(h)
hereof.

(i) “Employee” shall mean any employee of the Company or of any Affiliate.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time and as interpreted and implemented by the rules and regulations
issued thereunder.

(k) “Executive Officer” shall mean an officer of the Company that is subject to
the liability provisions of Section 16 of the Exchange Act.

(l) “Fair Market Value” shall mean, with respect to any property, the market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee; except that the “Fair Market
Value” of a share of common stock of the Company for purposes of Section 6 and
Section 11 shall mean the average of the high and low prices of the common stock
for composite transactions, as published by major newspapers, for the date in
question or, if no trade of the common stock shall have been made on that date,
the next preceding date on which there was a trade of common stock.

(m) “Grant Date” shall mean the date as of which an Award is made to a
Participant. For an Option, the Grant Date cannot be a date earlier than the
date of the action granting the Option.

(n) “Incentive Stock Option” shall mean an Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code or any
successor provision thereto.

(o) “Non-Employee Director” shall have the meaning provided for in Rule
16b-3(b)(3) under the Exchange Act, 17 CFR §240.16b-3(b)(3), as amended.

(p) “Non-Qualified Stock Option” shall mean an Option granted to a Participant
under Section 6 hereof that is not intended to be an Incentive Stock Option.

 

1997 LTSIP 11.04.08

2



--------------------------------------------------------------------------------

(q) “Normal Retirement” with respect to any Employee, shall mean Retirement at
or later than an age qualifying as “normal retirement” under the Company’s
defined benefit pension plan, whether or not the person is a participant in that
plan and, with respect to any Outside Director, shall mean Separation From
Service as an Outside Director at the mandatory retirement age or term limit for
members of the Board under its policies, as amended from time to time.

(r) “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

(s) “Other Stock Unit Award” shall mean any right granted to a Participant by
the Committee pursuant to Section 9 hereof.

(t) “Outside Director” shall mean a member of the Board who is not an Employee
of the Company or of any Affiliate.

(u) “Participant” shall mean an Employee or Outside Director who is selected to
receive an Award under the Plan.

(v) “Performance Award” shall mean any Award of Performance Shares or
Performance Units pursuant to Section 8 hereof.

(w) “Performance Period” shall mean that period established by the Committee at
the time any Performance Award is granted or at any time thereafter during which
any performance goals specified by the Committee with respect to such Award are
to be measured.

(x) “Performance Share” shall mean any grant pursuant to Section 8 hereof of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant by delivery of such property as the Committee shall
determine, including, without limitation, cash, Shares, or any combination
thereof, upon achievement of such performance goals during the Performance
Period as the Committee shall establish at the time of such grant or thereafter.

(y) “Performance Unit” shall mean any grant pursuant to Section 8 hereof of a
unit valued by reference to a designated amount of property other than Shares,
which value may be paid to the Participant by delivery of such property as the
Committee shall determine, including, without limitation, cash, Shares, or any
combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.

(z) “Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.

(aa) “Resignation with Good Reason” shall mean a Separation From Service
resulting from a resignation of a Participant after a Change in Control for the
reasons specified in the Participant’s employment agreement, or in the event a

 

1997 LTSIP 11.04.08

3



--------------------------------------------------------------------------------

Participant is an Employee but has no employment agreement, or the employment
agreement has no provision for resignation with good reason following a Change
in Control, “Resignation with Good Reason” shall mean a Separation From Service
resulting from a resignation of a Participant following the occurrence, after a
Change in Control, of any one or more of the following events or circumstances
without that Participant’s prior written consent unless each of the events or
circumstances are corrected in all material respects:

 

  (i) a substantial adverse change in the nature or status of the Participant’s
duties from those in effect immediately before the Change in Control, any
reduction in job grade or any substantial adverse alteration of the
Participant’s title from that in effect immediately before the Change in
Control;

 

  (ii) a reduction in the Participant’s base salary as in effect immediately
before the Change in Control, except for across-the-board salary reductions
similarly affecting all officers of the Company and all officers of any person
in control of the Company;

 

  (iii) the failure, without the Participant’s consent, to pay to the
Participant any portion of the Participant’s current compensation within seven
days of the date it is due, except pursuant to an across-the-board compensation
deferral similarly affecting all officers of the Company and all officers of any
person in control of the Company;

 

  (iv) (A) the relocation of the Company’s principal executive offices to a
location outside the metropolitan area in which such offices are located
immediately before the Change in Control; or (B) the Company’s requiring the
Participant to be based anywhere other than the Company’s principal executive
offices except for required travel on the Company’s business to an extent
substantially consistent with Participant’s present business travel obligations;
or (C) the Company’s requiring the Participant to travel to an extent
substantially inconsistent with the Participant’s business travel obligations as
in effect immediately before the Change in Control;

 

  (v) a substantial and involuntary change in the physical conditions under or
in which the Participant is expected to perform the Participant’s duties, other
than a change similarly affecting all officers of the Company and all officers
of any person in control of the Company;

 

  (vi) the Company’s failure to continue in effect any compensation plan in
which the Participant participated immediately before the Change in Control and
that is material to the Participant’s total compensation, including but not
limited to the Management Incentive Plan or any substitute plans adopted before
the Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to the terminated
plan, or the Company’s failure to continue the Participant’s participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount of benefits provided and the level
of the Participant’s participation relative to other Participants, as existed at
the time of the Change in Control;

 

  (vii)

the Company’s failure to continue to provide the Participant with benefits
substantially similar in the aggregate to those the Participant enjoyed under
any of the Company’s benefit plans in which the

 

1997 LTSIP 11.04.08

4



--------------------------------------------------------------------------------

 

Participant was participating at the time of the Change in Control; the taking
of any action by the Company that would directly or indirectly materially reduce
any of such benefits or deprive the Participant of any material fringe benefit
enjoyed by Participant at the time of the Change in Control; or the failure by
the Company to provide the Participant with the number of paid vacation days to
which the Participant is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy in effect at the
time of the Change in Control; unless, in any of the foregoing events in this
clause (viii), an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such benefits;

 

  (viii) the Company’s failure to obtain a satisfactory agreement from any
successor to assume and agree to perform any employment agreement between the
Participant and the Company in effect at the time of the Change in Control; or

 

  (ix) the Company’s attempt to terminate the Participant’s employment without
complying with the procedures set forth in any employment agreement between the
Participant and the Company in effect as of the Change in Control.

(bb) “Restricted Stock” shall mean any Share issued with restrictions on the
holder’s right to sell, transfer, pledge, or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including, without limitation, any restriction on the right to vote such Share,
and the right to receive any cash dividends), which restrictions may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

(cc) “Restricted Stock Award” shall mean an award of Restricted Stock under
Section 7 hereof.

(dd) “Retirement” shall mean, in the case of an Employee, termination of
employment by an Employee who is entitled to receive payment of pension benefits
in accordance with the Sprint Retirement Pension Plan or the Employee’s
employer’s defined benefit pension plan, if any, immediately after the
Employee’s Termination Date and, in the case of an Outside Director, Separation
From Service as an Outside Director after five years of service as an Outside
Director.

(ee) “Seasoned Shares” means with respect to any Person, shares of common stock
of the Company (i) acquired by such Person from the Company and owned by such
Person for a period of at least six months; or (ii) acquired by such Person
other than from the Company.

(ff) “Separation From Service” means a “separation from service” as such term is
defined under Code Section 409A and the Treasury regulations issued thereunder.
Except as otherwise required to comply with Code Section 409A, an employee shall
be considered not to have had a Separation From Service where the level of bona
fide services performed continues at a level that is at

 

1997 LTSIP 11.04.08

5



--------------------------------------------------------------------------------

least 21 percent or more of the average level of service performed by the
employee during the immediately preceding 36-month period (or if providing
services for less than 36 months, such lesser period) after taking into account
any services that the employee provided prior to such date or that the Company
and the employee reasonably anticipate the employee may provide (whether as an
employee or independent contractor) after such date.

For purposes of the determination of whether a Participant has had a “separation
from service” as described under Code Section 409A and the guidance and Treasury
regulations issued thereunder, the terms “Sprint Nextel,” “employer” and
“service recipient” mean Sprint Nextel Corporation and any affiliate with which
Sprint Nextel Corporation would be considered a single employer under Code
Section 414(b) or 414(c), provided that in applying Code Sections 1563(a)(1),
(2), and (3) for purposes of determining a controlled group of corporations
under Code Section 414(b), the language “at least 50 percent” is used instead of
“at least 80 percent”, each place it appears in Code Sections 1563(a)(1),
(2) and (3), and in applying Treasury Regulation Section 1.414(c)-2 for purposes
of determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Code Section 414(c), “at least 50 percent” is
used instead of “at least 80 percent” each place it appears in Treasury
Regulation Section 1.414(c)-2.

(gg) “Shares” shall mean shares of Series 1 common stock, $2.00 par value, and
such other securities of the Company as the Committee may from time to time
determine.

(hh) “Stockholders Meeting” shall mean the annual meeting of stockholders of the
Company in each year.

(ii) “Termination Date” shall mean (i) with respect to any Employee, the date on
which the Employee ceases to be employed by the Company, or any Affiliate, and
ceases to receive severance benefits under any applicable plan for the payment
of severance benefits by the employing entity, or (ii) with respect to any
Outside Director, the date of the Outside Director’s Separation From Service.

(jj) “Termination for Cause” shall mean, in the case of an Employee, an
involuntary termination of employment because (i) the Employee has materially
breached the Company’s Code of Ethics, or the code of ethics of the employer;
(ii) the Employee has materially breached the Sprint Employee Agreement
Regarding Property Rights and Business Practices (as it may be amended and
renamed from time to time); (iii) the Employee has engaged in acts or omissions
constituting dishonesty, intentional breach of a fiduciary obligation, or
intentional acts of wrongdoing or misfeasance; or (iv) the Employee has acted
intentionally and in bad faith in a manner that results in a material detriment
to the assets, business, or prospects of the employer.

In determining whether any particular Employee was Terminated for Cause, the
characterization of the reason for termination used for purposes of other
employee benefit plans of the Company or the Employee’s employer shall apply to
this Plan.

 

1997 LTSIP 11.04.08

6



--------------------------------------------------------------------------------

In the case of an Outside Director, “Termination for Cause” means removal for
cause from service as a director.

(kk) “Total Disability” shall mean, in the case of an Employee, Separation From
Service, under circumstances that would make the Employee eligible to receive
benefits under the employer’s long-term disability plan and, in the case of
Outside Directors, Separation From Service as an Outside Director resulting from
circumstances that would make the Outside Director eligible to receive Social
Security disability benefits.

(ll) “1989 Plan” shall mean the Long-Term Stock Incentive Program adopted by the
Company’s stockholders in 1989, as amended.

(mm) “total outstanding Shares” means, the total shares outstanding of Series 1
and Series 2 common stock.

Section 3. Administration. The Plan shall be administered by the Committee. The
Committee shall have full power and authority, subject to such orders or
resolutions not inconsistent with the provisions of the Plan as may from time to
time be adopted by the Board, to: (i) select the Participants to whom Awards may
from time to time be granted hereunder; (ii) determine the type or types of
Awards to be granted to each Participant hereunder; (iii) determine the number
of Shares to be covered by each Award granted hereunder; provided, however, that
Shares subject to Options granted to any individual Participant during any
calendar year shall not exceed a total of 7,500,000 Shares; (iv) determine the
terms and conditions, not inconsistent with the provisions of the Plan, of any
Award granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property, or
canceled or suspended; (vi) determine whether, to what extent and under what
circumstances cash, Shares and other property and other amounts payable with
respect to an Award under this Plan shall be deferred either automatically or at
the election of the Participant, provided that no Option shall be deferred;
(vii) interpret and administer the Plan and any instrument or agreement entered
into under the Plan; (viii) establish such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (ix) make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan. Decisions
of the Committee shall be final, conclusive and binding upon all persons,
including the Company, any Participant, any stockholder, and any employee of the
Company or of any Affiliate.

The Corporate Secretary shall have the discretion and authority to establish any
and all procedures, forms, and rules of a ministerial nature that the Corporate
Secretary considers necessary or desirable for the orderly administration of the
Plan and shall have other administrative responsibilities as set forth elsewhere
in the Plan.

The Committee shall appoint an administrator of the Plan for purposes of
interpreting and administering the provisions of Section 11 of the Plan.

 

1997 LTSIP 11.04.08

7



--------------------------------------------------------------------------------

For purposes of this section, shares granted pursuant to the last sentence of
Section 4(a) shall be counted in the year granted, not in the year first
exercisable.

Section 4. Shares Subject to the Plan.

(a) Subject to adjustment as provided in Section 4(b), the total number of
Shares available for grant under the Plan in a calendar year shall be nine
tenths of one percent (0.9%) of the total outstanding Shares as of the first day
of calendar year 1997, plus a number of Shares equal to the number of Shares
available for grant under the 1989 Plan as of the close of business on the date
of the 1997 Stockholders Meeting, for calendar year 1997, and one and one-half
percent (1.5%) of the total outstanding Shares as of the first day of each such
year for which the Plan is in effect beginning with calendar year 1998 and
ending with calendar year 2007 plus 10,000,000 Shares; provided that such number
shall be increased in any year by the number of Shares available for grant
hereunder in previous years but not covered by Awards granted hereunder in such
years; and provided further, that no more than 10,000,000 Shares shall be
cumulatively available for the grant of Incentive Stock Options under the Plan.
In addition, any Shares issued by the Company through the assumption or
substitution of outstanding grants from an acquired company shall not reduce the
shares available for grants under the Plan. Any Shares issued hereunder may
consist, in whole or in part, of authorized and unissued shares or treasury
shares. If any Shares subject to any Award granted hereunder or the Award itself
are forfeited, cancelled, expired, or otherwise terminated without the issuance
of such Shares or of other consideration in lieu of such Shares pursuant to the
terms of the Award, the Shares subject to such Award, to the extent of any such
forfeiture, cancellation, expiration, or termination, shall again be available
for grant under the Plan. The number of shares with respect to which Options are
granted in any calendar year may exceed the total number of Shares available for
grant under the Plan in such year (taking into account all other Awards granted
in such year), provided that the terms of the Options provide that they may only
be exercised to the extent of the number of Shares available for grant at the
time of exercise, and provided further that this sentence shall not be construed
to increase the total number of shares reserved for issuance pursuant to the
Plan.

(b) In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, spin-off, or other change in the corporate structure affecting
the Shares, such adjustment shall be made in the aggregate number and class of
Shares which may be delivered under the Plan, in the number and class of shares
that may be subject to an option granted to any individual in any year under the
Plan, in the number, class and option price of Shares subject to outstanding
Options granted under the Plan, and in the value of, or number or class of
Shares subject to, Awards granted under the Plan as may be determined to be
appropriate by the Committee, in its sole discretion, provided that the number
of Shares subject to any Award shall always be a whole number and provided
further, that any Option, as so adjusted, shall be exempt from, or compliant
with, the requirements of Code Section 409A and the Treasury regulations issued
thereunder. In the case of an adjustment with respect to an Option, (i) the

 

1997 LTSIP 11.04.08

8



--------------------------------------------------------------------------------

excess of the aggregate value of the shares subject to an Option immediately
after the adjustment over the aggregate exercise price of such shares cannot
exceed the excess of the aggregate value of the shares subject to the Option
immediately before the adjustment over the aggregate exercise price of such
shares, and (ii) the ratio of the exercise price to the market value of the
shares subject to the Option immediately after the adjustment cannot be more
favorable to the optionee than the ratio of the exercise price to the value of
the shares subject to the Option immediately before the adjustment.

Section 5. Eligibility. Any Employee or Outside Director shall be eligible to be
selected as a Participant.

Section 6. Stock Options. Options may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Any Option
granted to a Participant under the Plan shall be evidenced by an Award Agreement
in such form as the Committee may from time to time approve. Any such Option
shall be subject to the following terms and conditions and to such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable:

(a) Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee in its sole discretion; provided that such
exercise price shall not be less than the Fair Market Value of the Share on the
date of the grant of the Option.

(b) Option Period. The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Incentive Stock Option shall be
exercisable after the expiration of ten years from the date the Option is
granted.

(c) Exercisability. Options shall be exercisable at such time or times as
determined by the Committee at or subsequent to grant. Unless otherwise
determined by the Committee at or subsequent to grant, no Incentive Stock Option
shall be exercisable until the first anniversary date of the granting of the
Incentive Stock Option.

(d) Method of Exercise. Subject to the other provisions of the Plan and any
applicable Award Agreement, any Option may be exercised by the Participant in
whole or in part at such time or times, and the Participant may pay the exercise
price in such form or forms, including, without limitation, payment by delivery
of cash, Shares or other consideration (including, where permitted by law and
the Committee, Awards) having a Fair Market Value on the exercise date equal to
the total exercise price, or by any combination of cash, Shares and other
consideration, as the Committee may permit.

(e) Incentive Stock Options. In accordance with rules and procedures established
by the Committee, the aggregate Fair Market Value (determined as of the time of
grant) of the Shares with respect to which Incentive Stock Options held by any
Participant that are exercisable for the first time by such Participant during
any calendar year under the Plan (and under any other benefit plans of the
Company or of any parent or subsidiary corporation of the Company) shall

 

1997 LTSIP 11.04.08

9



--------------------------------------------------------------------------------

not exceed $100,000 or, if different, the maximum limitation in effect at the
time of grant under Section 422 of the Code, or any successor provision, and any
regulations promulgated thereunder. The terms of any Incentive Stock Option
granted hereunder shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision, and any regulations
promulgated thereunder.

(f) Form of Settlement. In its sole discretion, the Committee may provide, at
the time of grant, that the shares to be issued upon an Option’s exercise shall
be in the form of Restricted Stock or other similar securities, or may reserve
the right so to provide after the time of grant.

(g) Standard Terms of Options. Unless the Committee, or an Executive Officer or
committee of Executive Officers under Section 14(i), specifies otherwise, the
terms set forth in this Section 6(g) shall apply to all Options granted under
this Plan. Any Option Award Agreement that incorporates the terms of the Plan by
reference shall be deemed to have incorporated the terms set forth in this
Section 6(g) to the extent that these terms are not in conflict with those terms
explicitly set forth in the Option Award Agreement.

 

  (i) Each Option shall be a Non-Qualified Stock Option.

 

  (ii) The Grant Date of each Option shall be the date of the Committee’s action
granting the Option, or the date of the action by the Executive Officer or
committee of Executive Officers under Section 14(i).

 

  (iii) The Exercise Price of each Option shall be the Fair Market Value of one
Share of the class of common stock subject to the Option on the Grant Date.

 

  (iv) The Option Period of each Option shall end on the close of business on
the tenth anniversary of the Option’s Grant Date. The Option shall not be
exercisable after its Option Period.

 

  (v) Each Option shall become exercisable with respect to 25% of the number of
Shares subject to the Option on each of the first four anniversaries of the
Grant Date if, on such anniversary date, the Participant shall have been
continuously employed by the Company or an Affiliate, or continuously served as
an Outside Director, from the Grant Date.

 

  (vi) Each Option may be exercised after the Participant’s Termination Date
only with respect to the number of Shares that were exercisable on the
Participant’s Termination Date (including Options exercisable under
Section 6(g)(vii)). A Participant may exercise an Option before the expiration
of the Option Period with respect to those shares during a limited period
beginning on the Participant’s Termination Date and ending (1) on the fifth
anniversary of the Participant’s Termination Date, if the Participant’s service
as an Outside Director or employment terminated by reason of the Participant’s
Retirement or Total Disability; (2) on the first anniversary of the
Participant’s Termination Date if the Participant’s employment or service as an
Outside Director terminated by reason of the Participant’s death; (3) on the day
three months following the Participant’s Termination Date if the Participant
terminated employment or service as an Outside Director voluntarily, for a
reason other than Retirement, or involuntarily for a reason not constituting
Termination for Cause.

 

1997 LTSIP 11.04.08

10



--------------------------------------------------------------------------------

If a Participant’s employment or service as an Outside Director has been
Terminated for Cause, the Participant shall forfeit all outstanding Options
immediately on the Participant’s Termination Date.

An Option granted pursuant to the last sentence of Section 4(a) that was not
exercisable on the Participant’s Termination Date solely because the number of
shares covered by the Option exceeded the number of shares available for
issuance may be exercised during the period described above to the extent that
shares become available for issuance during such period.

 

  (vii) Each Option shall become exercisable immediately following the
Participant’s Termination Date if the reason for termination was the
Participant’s (1) death or Total Disability; or (2) Normal Retirement and, for
Participants other than Outside Directors, the Option’s Grant Date was at least
one year before the Participant’s Termination Date.

 

  (viii) Except with respect to Options granted to Executive Officers, each
Option shall become immediately exercisable in full upon a Change in Control if
(1) the Change in Control occurs at least one year after the Option’s Grant Date
and (2) the Participant has been an Outside Director or Employee continuously
from the Option’s Grant Date to the date of the Change in Control.

With respect to Options granted to Executive Officers, each Option shall become
immediately exercisable in full upon the Executive Officer’s involuntary
termination that is not a Termination for Cause, or upon the Executive Officer’s
Resignation with Good Reason, following a Change in Control if (1) the Change in
Control occurs at least one year after the Option’s Grant Date and (2) the
Participant has been an Employee continuously from the Option’s Grant Date to
the date of the Change in Control.

If the acceleration of exercisability under this Section 6(g)(viii), together
with all other payments or benefits contingent on the Change in Control within
the meaning of Code Section 280G, results in any portion of such payments or
benefits not being deductible by the Company as a result of the application of
Code Section 280G, the benefits shall be reduced until the entire amount of the
benefits is deductible. The reduction shall be effected by the exclusion of
grants of Options or other Awards, or portions thereof, in the order determined
by the Committee, first, that are not permitted to be valued under Treasury
Regulation Section 1.280G-1 Q/A – 24(c) (or any successor provision thereto) and
second, of Options or other Awards, or portions thereof, that are permitted to
be valued under Treasury Regulation Section 1.280G, Q&A 24(c).

 

  (ix) Upon the death of a Participant, all Options held by the Participant on
the Participant’s date of death, to the extent exercisable under their terms,
may be exercised by (i) the executor or administrator of the Participant’s
estate, (ii) the Person or Persons to whom the Participant’s rights under the
Options pass by the Participant’s will or the laws of descent and distribution,
or (iii) the beneficiary or beneficiaries designated by the Participant in
accordance with Section 14(a).

 

1997 LTSIP 11.04.08

11



--------------------------------------------------------------------------------

Section 7. Restricted Stock.

(a) Issuance. Restricted Stock Awards may be issued hereunder to Participants,
for such consideration as the Committee may determine, not less than the minimum
consideration required by applicable law, either alone or in addition to other
Awards granted under the Plan. The provisions of Restricted Stock Awards need
not be the same with respect to each recipient.

(b) Registration. Any Restricted Stock issued hereunder may be evidenced in such
manner as the Committee in its sole discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of shares of Restricted Stock awarded under the Plan, such certificate
shall be registered in the name of the Participant, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award or shall be held in escrow by the Company until all
restrictions on the Restricted Stock have lapsed.

(c) Forfeiture. Except as otherwise determined by the Committee at the time of
grant, upon termination of employment for any reason during the restriction
period, all shares of Restricted Stock still subject to restriction shall be
forfeited by the Participant and reacquired by the Company; provided that in the
event of a Participant’s retirement, permanent disability, other termination of
employment or death, or in cases of special circumstances, the Committee may, in
its sole discretion, when it finds that a waiver would be in the best interests
of the Company, waive in whole or in part any or all remaining restrictions with
respect to such Participant’s shares of Restricted Stock.

(d) Standard Terms of Restricted Stock. Unless the Committee, or an Executive
Officer or committee of Executive Officers under Section 14(i), specifies
otherwise, the terms set forth in this Section 7(d) shall apply to all shares of
Restricted Stock granted under this Plan. Any Award Agreement relating to a
grant of Restricted Stock that incorporates the terms of the Plan by reference
shall be deemed to have incorporated the terms set forth in this Section 7(d) to
the extent that these terms are not in conflict with those terms explicitly set
forth in the Award Agreement.

 

  (i) The Grant Date of each share of Restricted Stock shall be the date of the
Committee’s action granting the shares, or the date of the action by the
Executive Officer or committee of Executive Officers under Section 14(i).

 

  (ii) Except as provided in Section 7(d)(iii), no Restricted Stock shall become
free of restrictions before the first anniversary date of the granting of the
Restricted Stock.

 

  (iii)

The restrictions on each share of Restricted Stock shall lapse immediately
following the Participant’s Termination Date if the reason for termination was
the Participant’s death or Total Disability.

 

1997 LTSIP 11.04.08

12



--------------------------------------------------------------------------------

 

For grants of Restricted Stock to Employees, restrictions on each share shall
also lapse immediately following (1) the date on which the Employee attains age
65, but only if the Restricted Stock has been outstanding for at least one year,
or (2) the first anniversary of the Grant Date if the Employee is age 65 or
older on that anniversary date. For grants of Restricted Stock to Outside
Directors, restrictions on each share shall also lapse immediately following the
date the Outside Director fails to be elected or fails to be re-nominated to the
Board, or the date of the Outside Director’s Normal Retirement. If, before the
restrictions on shares of Restricted Stock lapse, the Participant ceases to be
employed by the Company or an Affiliate for any other reason, the shares of
Restricted Stock shall be forfeited and the Participant or his representative
shall sign any document and take any other action required to assign the
Restricted Stock back to the Company.

 

  (iv) Except with respect to shares of Restricted Stock granted to Executive
Officers, the restrictions on each share shall lapse immediately upon a Change
in Control if (1) the Change in Control occurs at least one year after the Grant
Date for the shares and (2) the Participant has been an Outside Director or
Employee continuously from the Share’s Grant Date to the date of the Change in
Control.

With respect to shares of Restricted Stock granted to Executive Officers, the
restrictions on each share shall lapse immediately upon the Executive Officer’s
involuntary termination that is not a Termination for Cause, or upon the
Executive Officer’s Resignation with Good Reason, following a Change in Control
if (1) the Change in Control occurs at least one year after the Share’s Grant
Date and (2) the Participant has been an Employee continuously from the Share’s
Grant Date to the date of the Change in Control.

If the acceleration of vesting under this Section 7(d)(iv), together with all
other payments or benefits contingent on the Change in Control within the
meaning of Code Section 280G, results in any portion of such payments or
benefits not being deductible by the Company as a result of the application of
Code Section 280G, the benefits shall be reduced until the entire amount of the
benefits is deductible. The reduction shall be effected by the exclusion of
grants of shares of Restricted Stock or other Awards, or portions thereof, in
the order determined by the Committee, first, that are not permitted to be
valued under Treasury Regulation Section 1.280G-1 Q/A – 24(c) (or any successor
provision thereto) and second, of Restricted Stock or other Awards, or portions
thereof, that are permitted to be valued under Treasury Regulation
Section 1.280G, Q&A 24(c).

 

  (v) If cash dividends are paid on Restricted Stock, Participants who hold
Restricted Stock on the dividend record date will receive, on the dividend
payment date, the cash dividend. If non-cash dividends are paid on the
Restricted Stock, and the Participant holds the Restricted Stock on the dividend
record date, the Participant’s vesting date of the non-cash dividend will be the
same as the Restricted Stock to which the non-cash dividend was attributable.

 

1997 LTSIP 11.04.08

13



--------------------------------------------------------------------------------

  (vi) On the vesting date, the Company will withhold from those shares of
Restricted Stock that otherwise would be received upon the lapse of
restrictions, a number of whole shares having a fair market value equal to the
amount of FICA, Medicare, or any other required withholding then due, unless the
Participant elects to pay the withholding obligation in cash or by delivering to
the Corporate Secretary Seasoned Shares. Any fractional share amount and any
additional withholding not paid by the withholding or surrender of shares must
be paid in cash.

Section 8. Performance Awards.

Performance Awards may be issued hereunder to Participants, for such
consideration as the Committee may determine, not less than the minimum
consideration required by applicable law, either alone or in addition to other
Awards granted under the Plan. The performance criteria to be achieved during
any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award. Except as
provided in Section 12, Performance Awards will be paid only after the end of
the relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property or any combination thereof, in the sole discretion of the
Committee at the time of payment. The performance levels to be achieved for each
Performance Period and the amount of the Award to be distributed shall be
conclusively determined by the Committee. Performance Awards may be paid in a
lump sum or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis.

Section 9. Other Stock Unit Awards.

(a) Stock and Administration. Other Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares or
other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan. Other Stock Unit Awards may be paid in Shares, cash or any other form of
property as the Committee shall determine. Subject to the provisions of the
Plan, the Committee shall, subject to Section 3, have sole and complete
authority to determine the Employees or Outside Directors to whom and the time
or times at which such Awards shall be made, the number of Shares to be granted
pursuant to such Awards, and all other conditions of the Awards. The provisions
of Other Stock Unit Awards need not be the same with respect to each recipient.

(b) Terms and Conditions. Subject to the provisions of this Plan and any
applicable Award Agreement, Shares subject to Awards made under this Section 9
may not be sold, assigned, transferred, pledged or otherwise encumbered prior to
the date on which the Shares are issued, or, if later, the date on which any
applicable restriction, performance or deferral period lapses. Shares granted
under this Section 9 may be issued for such consideration as the Committee may
determine, not less than the minimum consideration required by applicable law.

 

1997 LTSIP 11.04.08

14



--------------------------------------------------------------------------------

Shares purchased pursuant to a purchase right awarded under this Section 9 shall
be purchased for such consideration as the Committee shall in its sole
discretion determine, which shall not be less than the Fair Market Value of such
Shares as of the date such purchase right is awarded.

(c) Standard Terms of Other Stock Unit Awards. Unless the Committee, or an
Executive Officer or committee of Executive Officers under Section 14(i),
specifies otherwise, the terms set forth in this Section 9(c) shall apply to all
shares of Other Stock Unit Awards granted under this Plan. Any Award Agreement
relating to a grant of Other Stock Unit Awards that incorporates the terms of
the Plan by reference shall be deemed to have incorporated the terms set forth
in this Section 9(c) to the extent that these terms are not in conflict with
those terms explicitly set forth in the Award Agreement.

 

  (i) The Grant Date of each Other Stock Unit Award shall be the date of the
Committee’s action granting the Award, or the date of the action by the
Executive Officer or committee of Executive Officers under Section 14(i).

 

  (ii) The Company will deliver the shares of stock underlying the Other Stock
Unit Award on a delivery date elected by the Participant, which may only be on
or after the vesting date. Except as provided in Section 9(c)(iii), no Other
Stock Unit Award shall vest before the first anniversary date of the granting of
the Other Stock Unit Award. Notwithstanding any other provision of the Plan or
any Award Agreement to the contrary, Other Stock Unit Awards will be settled no
later than two and one-half months after the end of the calendar year in which
such Award vests, provided that if any Other Stock Unit Award is subject to Code
Section 409A, such Award will be settled on the delivery date elected by the
Participant.

 

  (iii) The vesting date for Other Stock Unit Awards shall accelerate
immediately following the Participant’s Termination Date if the reason for
termination was the Participant’s death or Total Disability. For grants of Other
Stock Unit Awards to Employees, the vesting date shall accelerate immediately
following (1) the date on which the Employee attains age 65, but only if the
Other Stock Unit Award has been outstanding for at least one year, or (2) the
first anniversary of the Grant Date if the Employee is age 65 or older on that
anniversary date. For grants of Other Stock Unit Awards to Outside Directors,
the vesting date shall accelerate immediately following the date the Outside
Director fails to be elected or fails to be re-nominated to the Board, or the
date of the Outside Director’s Normal Retirement. If the Participant’s delivery
date is the same as the original vesting date, the delivery date will also
accelerate to that date. If the Participant has elected a delivery date that is
not the same as the original vesting date, the delivery date will be the date
specified in the applicable Award Agreement.

 

  (iv)

Except with respect to Other Stock Unit Award granted to Executive Officers, the
Award shall vest immediately upon a Change in Control if (1) the Change in
Control occurs at least one year after the Grant Date for the Award and (2) the
Participant has been an Outside

 

1997 LTSIP 11.04.08

15



--------------------------------------------------------------------------------

 

Director or Employee continuously from the Award’s Grant Date through the date
of the Change in Control. If the Participant’s delivery date is the same as the
original vesting date, the delivery date will also accelerate to that date. If
the Participant’s Other Stock Unit Award is considered a “deferral of
compensation” (as such term is defined under Code Section 409A), delivery of
such Award to the Participant shall occur within 30 days after a Change in
Control, provided that such Change in Control may be treated as a change in
ownership of the Company, a change in the effective control of the Company or a
change in the ownership of a substantial portion of the Company’s assets as
described in Treasury regulations issued under Code Section 409A (each a “Code
Section 409A Change in Control”). If the Change in Control is not a Code
Section 409A Change in Control, and the conditions specified in (1) and
(2) above are satisfied, the delivery of such Award to the Participant shall be
made on the earlier of (x) the date of the Participant’s Separation From Service
and (y) the date specified in the applicable Award Agreement. With respect to
shares of Other Stock Unit Award granted to Executive Officers, the Award shall
vest immediately upon the Executive Officer’s involuntary termination that is
not a Termination for Cause, or upon the Executive Officer’s Resignation with
Good Reason, following a Change in Control if (1) the Change in Control occurs
at least one year after the Award’s Grant Date and (2) the Participant has been
an Employee continuously from the Award’s Grant Date to the date of the Change
in Control. If the Participant’s delivery date is the same as the original
vesting date, the delivery date will also accelerate to that date. If the
Executive Officer’s vested Other Stock Unit Award is considered a “deferral of
compensation” (as such term is defined under Code Section 409A), delivery of
such vested Award to the Executive Officer shall occur within 30 days after the
Executive Officer’s Separation From Service following a Change in Control if
(1) the Change in Control occurs at least one year after the Award’s Grant Date
and (2) the Participant has been an Employee continuously from the Award’s Grant
Date to the date of the Change in Control.

If the acceleration of vesting under this Section 9(c)(iv), together with all
other payments or benefits contingent on the Change in Control within the
meaning of Code Section 280G, results in any portion of such payments or
benefits not being deductible by the Company as a result of the application of
Code Section 280G, the benefits shall be reduced until the entire amount of the
benefits is deductible. The reduction shall be effected by the exclusion of
grants of Other Stock Unit Awards or other Awards, or portions thereof, in the
order determined by the Committee, first, that are not permitted to be valued
under Treasury Regulation Section 1.280G-1 Q/A – 24(c) (or any successor
provision thereto) and second, of Other Stock Unit Awards or other Awards, or
portions thereof, that are permitted to be valued under Treasury Regulation
Section 1.280G, Q&A 24(c).

 

  (v)

If cash dividends are paid on the underlying class of stock attributable to an
Other Stock Unit Award, Participants who hold Other Stock

 

1997 LTSIP 11.04.08

16



--------------------------------------------------------------------------------

 

Unit Awards on the dividend record date, will receive each year a cash payment
equal to the amount of the dividend that would be paid on the class of stock
underlying the Other Stock Unit Award. If non-cash dividends are paid on the
underlying class of stock, and the Participant holds the Other Stock Unit Award
on the dividend record date, the Participant’s vesting date and the delivery
date of the non-cash dividend will be the same as the Other Stock Unit Award to
which the underlying stock is attributable.

 

  (vi) If the Participant elects a delivery date after the vesting date, on the
vesting date the Participant must pay any FICA, Medicare, or any other required
withholding then due. In that event, the Company will withhold from those shares
under the Other Stock Unit Award, a number of whole shares having a Fair Market
Value equal to the amount of FICA, Medicare, or any other required withholding
then due, unless the Participant elects to pay the withholding obligation in
cash or by delivering to the Corporate Secretary seasoned Shares. On the
delivery date, the Company will withhold from those shares otherwise deliverable
under the Other Stock Unit Award, a number of whole shares having a Fair Market
Value equal to the amount of FICA, Medicare, or any other required withholding
then due, unless the Participant elects to pay the withholding obligation in
cash or by delivering to the Corporate Secretary Seasoned Shares. Any fractional
share amount and any additional withholding not paid by the withholding or
surrender of shares must be paid in cash.

Section 10. [Deleted]

Section 11. Outside Directors’ Shares

Outside Directors may elect, on an annual basis, to purchase shares of any class
of common stock of the Company from the Company in lieu of receiving all or part
(in 10% increments) of their annual retainer, meeting fees and committee meeting
fees in cash. The purchase price of such shares shall be the Fair Market Value
of the stock for the last trading day of the quarter in which the retainer,
meeting fees, and committee meeting fees are earned.

Commencing May 1, 1997, the annual retainer and meeting fees, including Board,
committee and other meetings that may be compensable under policies approved
from time to time by the Board or a committee of the Board, payable to each
Outside Director for service on the Board may, at the election of the Outside
Director (the “Annual Election”), be payable to a trust in shares of any class
of common stock of the Company. The Annual Election: (i) shall be irrevocable in
respect of the annual retainer and meeting fees earned during the period to
which it pertains (the “Plan Year”) and shall specify the applicable percentage
(in increments of 10%) of such annual retainer and meeting fees that such
Outside Director wishes to direct to the trust; (ii) must be received in writing
by the administrator of the Plan by the established enrollment deadline of any
Plan Year which must be no later than the last business day of the calendar year
immediately preceding the calendar year in which that Plan Year commences, in
order to cause that Plan Year’s annual retainer and fees to be

 

1997 LTSIP 11.04.08

17



--------------------------------------------------------------------------------

subject to the provisions of this Plan; and (iii) must specify whether the
ultimate distribution of the shares of common stock to the Outside Director will
be paid, following the Outside Director’s death or termination of Board service,
in a lump sum or in equal annual payments over a period of two to twenty years.
The 2005 Plan Year will be the eight month period commencing May 1, 2005 and
ending December 31, 2005, and all subsequent Plan Years will be twelve month
periods commencing January 1 of a year and ending on December 31 of the same
year.

The shares shall be purchased from the Company at the Fair Market Value of the
stock for the last trading day of the quarter in which the fees are earned and
shall be credited by the trustee to the account of the Outside Director. The
certificates for common stock shall be issued in the name of the trustee of the
trust and shall be held by such trustee in trust for the benefit of the Outside
Directors; provided, however, that each Outside Director shall be entitled to
vote the shares. The trustee shall retain all dividends (which shall be
reinvested in shares of the same class of common stock) and other distributions
paid or made with respect thereto in the trust. The shares credited to the
account of an Outside Director shall remain subject to the claims of the
Company’s creditors, and the interests of the Outside Director in the trust may
not be sold, hypothecated or transferred (including, without limitation,
transferred by gift or donation) while such shares are held in the trust.

If the Outside Director elects to receive a lump sum distribution, the trustee
of the trust shall distribute such shares of common stock free of restrictions
within 60 days after the Outside Director’s Separation From Service or a later
date elected by the Outside Director (no later than the mandatory retirement age
of the Outside Director). If the Outside Director elects to receive a lump sum
distribution, the Outside Director may, by delivering notice in writing to the
administrator of the Plan no later than December 31 of the year before the year
in which the Outside Director incurs a Separation From Service, elect to receive
any portion or all of the common stock in the form of cash determined by
reference to the Fair Market Value of the common stock as of the termination
date. Any such notice to the administrator must specify whether the distribution
will be entirely in cash or whether the distribution will be in a combination of
common stock and cash (in which case the applicable percentage must be
specified). In the case of the Outside Director’s Separation From Service as a
result of his death, payment of the Outside Director’s account shall be in
shares of common stock and not in cash. If an Outside Director elects to receive
payments in installments, the distribution will commence within 60 days after
the Outside Director’s Separation From Service and will be made in shares of
common stock and not in cash. Notwithstanding anything to the contrary contained
herein, any fractional shares of common stock shall be distributed in cash to
the Outside Director.

Section 12. Change in Control.

(a) In order to maintain the Participants’ rights in the event of any Change in
Control of the Company, as hereinafter defined, the Committee may, in its sole
discretion, as to any Award, either at the time an Award is made hereunder or

 

1997 LTSIP 11.04.08

18



--------------------------------------------------------------------------------

any time thereafter, take any one or more of the following actions: (i) provide
for the acceleration of any time periods relating to the exercise or realization
of any such Award so that such Award may be exercised or realized in full on or
before a date fixed by the Committee; (ii) provide for the purchase of any such
Award, upon the Participant’s request, for an amount of cash equal to the excess
of the Fair Market Value of the property that could have been received upon the
exercise of such Award or realization of the Participant’s rights had such Award
been currently exercisable or payable over the amount which would have been
paid, if any, by the Participant for such property; (iii) make such adjustment
to any such Award then outstanding as the Committee deems appropriate to reflect
such Change in Control, provided that any Option, as so adjusted, shall be
exempt from, or compliant with, the requirements of Code Section 409A and the
Treasury regulations issued thereunder; or (iv) cause any such Award then
outstanding to be assumed, or new rights substituted therefor, by the acquiring
or surviving corporation after such Change in Control. The Committee may, in its
discretion, include such further provisions and limitations in any agreement
documenting such Awards as it deems equitable and in the best interests of the
Company.

(b) Unless the Committee determines otherwise with respect to any Award, a
“Change in Control” means the occurrence of any of the following events:

 

(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange
Act and the rules thereunder, including, without limitation, Rule 13d-5(b)) of
“beneficial ownership” (as determined pursuant to Rule 13d-3 under the Exchange
Act) of securities entitled to vote generally in the election of directors
(“voting securities”) of the Company that represent 30% or more of the combined
voting power of the Company’s then outstanding voting securities, other than

 

  (A) an acquisition by a trustee or other fiduciary holding securities under
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any person controlled by the Company or by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any person
controlled by the Company, or

 

  (B) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or

 

  (C) an acquisition of voting securities pursuant to a transaction described in
clause (iii) below that would not be a Change in Control under clause (iii);

 

(ii) a change in the composition of the Board that causes less than a majority
of the directors of the Company to be directors that meet one or more of the
following descriptions:

 

  (A) a director who has been a director of the Company for a continuous period
of at least 24 months, or

 

1997 LTSIP 11.04.08

19



--------------------------------------------------------------------------------

  (B) a director whose election or nomination as director was approved by a vote
of at least two-thirds of the then directors described in clauses (ii)(A), (B),
or (C) by prior nomination or election, but excluding, for the purpose of this
subclause (B), any director whose initial assumption of office occurred as a
result of an actual or threatened (y) election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person or group other than the Board or
(z) tender offer, merger, sale of substantially all of the Company’s assets,
consolidation, reorganization, or business combination that would be a Change in
Control under clause (iii) on consummation thereof, or

 

  (C) who were serving on the Board as a result of the consummation of a
transaction described in clause (iii) that would not be a Change in Control
under clause (iii);

 

(iii) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than in a
transaction

 

  (A) that results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

 

  (B) after which more than 50% of the members of the board of directors of the
Successor Entity were members of the Board at the time of the Board’s approval
of the agreement providing for the transaction or other action of the Board
approving the transaction (or whose election or nomination was approved by a
vote of at least two-thirds of the members who were members of the Board at that
time), and

 

  (C)

after which no person or group beneficially owns voting securities representing
30% or more of the combined voting power of the Successor Entity; provided,
however, no person or

 

1997 LTSIP 11.04.08

20



--------------------------------------------------------------------------------

 

group shall be treated for purposes of this clause (C) as beneficially owning
30% or more of combined voting power of the Successor Entity solely as a result
of the voting power held in the Company before the consummation of the
transaction; or

 

(iii) a liquidation or dissolution of the Company.

For purposes of clarification, (x) a change in the voting power of the Company
voting securities based on the relative trading values of the Company’s then
outstanding securities as determined pursuant to the Company’s Articles of
Incorporation or (y) an acquisition of the Company securities by the Company
that, in either case, by itself (or in combination only with the other event
listed in this sentence) causes the Company’s voting securities beneficially
owned by a person or group to represent 30% or more of the combined voting power
of the Company’s then outstanding voting securities is not to be treated as an
“acquisition” by any person or group for purposes of clause (i) above. For
purposes of clause (i) above, the Company makes the calculation of voting power
as if the date of the acquisition were a record date for a vote of the Company’s
shareholders, and for purposes of clause (iii) above, the Company makes the
calculation of voting power as if the date of the consummation of the
transaction were a record date for a vote of the Company’s shareholders.

(c) If an Award provides for acceleration under Section 12(a), the provisions of
Section 6(g)(viii), Section 7(d)((iv), or Section 9(c)((iv), as the case may be,
shall apply to the Award.

Section 13. Amendments and Termination. The Board may amend, alter or
discontinue the Plan, but no amendment, alteration, or discontinuation shall be
made that would impair the rights of a Participant under an Award theretofore
granted, without the Participant’s consent, or that without the approval of the
Stockholders would, except as is provided in Section 4(b) of the Plan, increase
the total number of Shares reserved for the purposes of the Plan.
Notwithstanding the foregoing, the Board may terminate the Plan even if the
effect would be to cancel unexercisable Options granted pursuant to the last
sentence of Section 4(a) for which shares have not, at the time of such
termination, become available for grant.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any Participant without the Participant’s consent. The Committee may also
substitute new Awards for Awards previously granted to Participants, but it may
not substitute new Options having a lower exercise price for previously granted
Options having a higher exercise price.

Section 14. General Provisions.

(a) No Award shall be assignable or transferable by a Participant otherwise than
by will or by the laws of descent and distribution, except that Restricted Stock
may be used in payment of the exercise price of a stock option issued by the
Company and may be otherwise transferred in a manner that protects the interests
of the Company as the Committee may determine; provided that, if so determined
by the Committee, each Participant may, in the manner established

 

1997 LTSIP 11.04.08

21



--------------------------------------------------------------------------------

by the Committee, designate a beneficiary to exercise the rights of the
Participant with respect to any Award upon the death of the Participant and to
receive the Shares or other property issued upon such exercise.

(b) The term of each Award shall be for such period from the date of its grant
as may be determined by the Committee; provided that in no event shall the term
of any Incentive Stock Option exceed a period of ten (10) years from the date of
its grant.

(c) No Participant shall have any claim to be granted any Award under the Plan,
and there is no obligation for uniformity of treatment of Participants under the
Plan.

(d) The prospective recipient of any Award under the Plan shall not, with
respect to such Award, be deemed to have become a Participant, or to have any
rights with respect to such Award, until and unless such recipient shall have
executed an agreement or other instrument evidencing the Award and delivered a
fully executed copy thereof to the Company, and otherwise complied with the then
applicable terms and conditions.

(e) The Committee shall be authorized to make adjustments in performance award
criteria or in the terms and conditions of other Awards in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in applicable laws, regulations or accounting principles. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry it into effect. In the event the Company shall assume
outstanding employee benefit awards or the right or obligation to make future
such awards in connection with the acquisition of another corporation or
business entity, the Committee may, in its discretion, make such adjustments in
the terms of Awards under the Plan as it shall deem appropriate. In the case of
an adjustment with respect to an Option, (i) the excess of the aggregate value
of the shares subject to an Option immediately after the adjustment over the
aggregate exercise price of such shares cannot exceed the excess of the
aggregate value of the shares subject to the Option immediately before the
adjustment over the aggregate exercise price of such shares, and (ii) the ratio
of the exercise price to the market value of the shares subject to the Option
immediately after the adjustment cannot be more favorable to the optionee than
the ratio of the exercise price to the value of the shares subject to the Option
immediately before the adjustment. Notwithstanding the foregoing, any Option, as
so adjusted, shall be exempt from, or compliant with, the requirements of Code
Section 409A and the Treasury regulations issued thereunder.

(f) The Committee shall have full power and authority to determine whether, to
what extent and under what circumstances any Award shall be canceled or
suspended. In particular, but without limitation, except for Other Stock Unit
Awards granted with the standard term described in Section 9(c)(ii), all
outstanding Awards to any Participant shall be canceled if the Participant,
without the consent of the Committee, while employed by the Company or an
Affiliate or after termination of such employment, becomes associated with,

 

1997 LTSIP 11.04.08

22



--------------------------------------------------------------------------------

employed by, renders services to, or owns any interest in (other than any
nonsubstantial interest, as determined by the Committee), any business that is
in competition with the Company or with any business in which the Company has a
substantial interest as determined by the Committee or any one or more Executive
Officers or committee of Executive Officers to whom the authority to make such
determination is delegated by the Committee under Section 14(i).

(g) All certificates for Shares delivered under the Plan pursuant to any Award
shall be subject to such stock-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Shares are then listed, and any applicable Federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(h) Subject to the provisions of this Plan and any Award Agreement, the
recipient of an Award (other than an Option) may, if so determined by the
Committee, be entitled to receive, currently or on a deferred basis, interest or
dividends, or interest or dividend equivalents, with respect to the number of
shares covered by the Award, as determined by the Committee, in its sole
discretion, and the Committee may provide that such amounts (if any) shall be
deemed to have been reinvested in additional Shares or otherwise reinvested. The
recipient of an Option shall not be entitled to receive, currently or on a
deferred basis, interest, dividends, or dividend equivalents with respect to
such Award.

(i) Except as otherwise required in any applicable Award Agreement or by the
terms of the Plan, recipients of Awards under the Plan shall not be required to
make any payment or provide consideration other than the rendering of services.

(j) The Committee may delegate to one or more Executive Officers or a committee
of Executive Officers the right to grant Awards to Employees who are not
Executive Officers or Directors of the Company and to cancel or suspend Awards
to Employees who are not Executive Officers or Directors of the Company.

(k) The Company shall be authorized to withhold from any Award granted or
payment due under the Plan the amount of withholding taxes due with respect to
an Award or payment hereunder and to take such other action as may be necessary
in the opinion of the Company to satisfy all obligations for the payment of such
taxes. The Company shall also be authorized to accept the delivery of Shares by
a Participant in payment for the withholding of taxes.

(l) Nothing contained in this Plan shall prevent the Board of Directors from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

1997 LTSIP 11.04.08

23



--------------------------------------------------------------------------------

(m) The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the State of Kansas and applicable Federal law.

(n) If any provision of this Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

Section 15. Time and Form of Settlement. The time and form of settlement of the
Participant’s Award shall be made in accordance with the provisions of the Plan
and the applicable Award Agreement, provided that if a Participant receives
settlement of an Award upon termination of employment for reasons other than
death, the payment at such time can be characterized as a “short-term deferral”
for purposes of Code Section 409A or as otherwise exempt from the provisions of
Code Section 409A, or if any portion of the payment cannot be so characterized,
and the Participant is a “specified employee” under Code Section 409A, such
portion of the payment shall be delayed until the earlier to occur of the
Participant’s death or the date that is six months and one day following the
Participant’s termination of employment (the “Delay Period”). Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section 15
shall be paid to the Participant in a lump sum, and any remaining payments due
under the applicable Award Agreement, shall be payable at the same time and form
as such amounts would have been paid in accordance with their original payment
schedule under such Award Agreement.

Section 16. Prohibition on Acceleration of Payments. The time or schedule of any
settlement or amount scheduled to be paid pursuant to the terms of the Plan and
any Award Agreement, may not be accelerated except as otherwise permitted under
Code Section 409A and the guidance and Treasury regulations issued thereunder.

Section 17. Code Section 409A. Notwithstanding any other provision of the Plan
or an Award Agreement to the contrary, to the extent that the Committee
determines that any Award granted under the Plan is subject to Section 409A of
the Code, it is the intent of the parties to the applicable Award Agreement that
such Award Agreement incorporate the terms and conditions necessary to avoid the
consequences specified in Section 409A(a)(1) of the Code and that such Award
Agreement and the terms of the Plan as applicable to such Award be interpreted
and construed in compliance with Section 409A of the Code and the Treasury
regulations and other interpretive guidance issued thereunder. Notwithstanding
the foregoing, the Company shall not be required to assume any increased
economic burden in connection therewith. Although the Company and the Committee
intend to administer the Plan so that it will comply with the requirements of
Code Section 409A, neither the Company nor the Committee represents or warrants
that the Plan will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law.

 

1997 LTSIP 11.04.08

24



--------------------------------------------------------------------------------

Neither the Company, its subsidiaries, nor their respective directors, officers,
employees or advisers shall be liable to any Participant (or any other
individual claiming a benefit through the Participant) for any tax, interest, or
penalties the Participant may owe as a result of participation in the Plan, and
the Company and its subsidiaries shall have no obligation to indemnify or
otherwise protect any Participant from the obligation to pay any taxes pursuant
to Code Section 409A.

Section 18. Effective Date of Plan. The Plan shall be effective as of April 15,
1997.

Section 19. Term of Plan. No Award shall be granted pursuant to the Plan after
April 15, 2007, but any Award granted on or before such date may extend beyond
that date.

 

1997 LTSIP 11.04.08

25